Title: To Thomas Jefferson from David Bailie Warden, 9 June 1807
From: Warden, David Bailie
To: Jefferson, Thomas


                        
                            Paris, 9 June, 1807.
                        
                        I, D. B. Warden, having been informed, that James Bowdoin Esquire, having, some time since, received a paper
                            in the form of a letter, covering an American newspaper of old date, addressed to him as follows “James Bowdoin, Esquire, Minister Plen. of  the United States to Spain, now in Paris, and indorsed   “Dept of State” has sent
                            the same to the President of the United States, with an opinion given by F. Skipwith and I. C. Barnet Esqrs, that the
                            address aforesaid is in the proper hand writing of him the said D. B. Warden, and would be taken to be his in any Court of
                            Law, thus insinuating that he, the said Warden had either made up a packet of this sort in derision of the said Bowdoin;
                            or that after destroying the real cover of a dispatch to the said Bowdoin, as well as the dispatch itself, he had
                            substituted another instead thereof; therefore, the said D. B. Warden deposes as follows, viz: that he, at no time, nor
                            upon any occasion, has opened a sealed letter, or other paper addressed to James Bowdoin, nor taken out of any envelope,
                            addressed to the said Bowdoin, any letter or letters, or other papers; nor has he at any time, nor on any occasion,
                            directed any letter, packet, or paper to James Bowdoin of the descriptions above stated; nor of any other description for
                            a year & upwards; and generally that nothing of the kind charged or insinuattd by Mr Bowdoin has taken place by his
                            Agency, or with his privity.
                        
                            D. B. Warden.
                        
                        
                            Signed and Sworn to in the presence of
                        
                        
                            John Armstrong
                                M.P. of the U.S. of A. Paris.
                        
                    